Citation Nr: 1217442	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-47 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hip disorder, to include as secondary to service-connected disabilities of the feet and knees.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the feet and knees.  

3.  Entitlement to service connection for a neurological disorder of the lower extremities, claimed as chronic reflex sympathetic dystrophy, entrapped nerves and neuropathy, to include as secondary to service-connected disabilities of the feet and knees.  

4.  Entitlement to an evaluation in excess of 30 percent for service-connected left foot pes planus with hallux valgus and hammertoes.  

5.  Entitlement to special home adaption.  

6.  Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1984 to June 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a February 2006 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran asserted that he initially received treatment at the VA Medical Center (VAMC) in Salem, Virginia in 1995.  The Veteran's VA claims file and Virtual VA file are devoid of any VA treatment records dated prior to May 19, 1999.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that these records are not associated with the Veteran's VA claims file or Virtual VA file.  Accordingly, the RO should attempt to obtain these VA treatment records.  

In a September 2009 statement and at the January 2012 Board hearing, the Veteran contended that he received physical therapy and was treated by Dr. F. in 1996, respectively.  The Veteran did not specifically state whether his physical therapist and/or Dr. F. are private or VA medical professionals.  Nonetheless, the Veteran's VA claims file and Virtual VA file are devoid of any treatment records dated in 1996 and/or records reflecting physical therapy appointments.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. §3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that VA has a duty to assist in obtaining relevant and adequately identified records).  Accordingly, the RO should, with the assistance of the Veteran, attempt to obtain these records.  

Also, the Veteran indicated that he receives disability benefits from the Social Security Administration (SSA).  However, the VA claims file and Virtual VA file do not contain any records from SSA relating to the Veteran.  When VA is on notice of records held by SSA or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, the record reflects that the Veteran has applied for vocational rehabilitation at VA.  Thus, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the Board finds that a remand is warranted in order to attempt to obtain the Veteran's SSA records and any vocational rehabilitation counseling folder that may exist.  

In June 2009, the Veteran was afforded a VA examination to determine whether any neuropathy, entrapped nerves, or reflex sympathetic dystrophy in the lower extremities was related to the Veteran's service-connected bilateral foot disorder and/or service-connected bilateral knee disorder.  The examiner provided an opinion that the Veteran's service-connected disorders did not cause the Veteran's neurological disorders of the lower extremities.  In November 2011, the Veteran was afforded a VA examination to determine whether any hip or low back disorder was related to his service-connected bilateral foot disorder.  The Board finds these examinations are inadequate for purposes of determining service connection for the claimed disorders as the examiners did not render opinions as to whether these disorders were the result of the Veteran's active duty or aggravated by the Veteran's service-connected disabilities of the feet and knees.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  Thus, the Board finds that a remand for a VA examination and nexus opinions is required.  

The issues of entitlement to special home adaption and specially adapted housing are inextricably intertwined with the issues on appeal remanded herein.  As such, the Board finds that evaluation of the claims of entitlement to special home adaption and specially adapted housing would be premature and, thus, must be remanded to the RO for consideration contemporaneous to the Veteran's pending increased evaluation and service connection claims.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the conditions on appeal, to include complete treatment records from the unidentified physical therapy records reported in the Veteran's September 2009 statement, and treatment records from Dr. F. for treatment in 1996.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain VA treatment records from the Salem VAMC from January 1, 1995 to May 18, 1999; updated treatment records from the Salem VAMC from March 2010 to the present; and treatment records from the Richmond VAMC from July 2007 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact SSA for the purpose of obtaining the Veteran's complete SSA record.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 
3.  The RO must obtain any VA vocational rehabilitation counseling file and associate it with the claims folder.  If no such file exists, the RO must document this fact in the Veteran's VA claims file.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded the appropriate VA examination(s) to determine whether the low back disorder and/or neurological disorder of the lower extremities is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review all the evidence of record, including the Veteran's service treatment records and post-service treatment records, examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any low back disorder and/or neurologic disorder of the lower extremities is related to the Veteran's military service.  The examiner must also state whether it any diagnosed low back disorder and/or neurologic disorder of the lower extremities is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected bilateral foot disorder and bilateral knee disorder.  A complete rationale for any opinion expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

